The Senate of the Legislature of Alabama in its 1977 Regular Session adopted the following Resolution:
SR 271 REQUESTING AN ADVISORY OPINION OF THE JUSTICES OF THE SUPREME COURT RELATIVE TO THE TERMINATION OF THE DEPARTMENT AND BOARD OF YOUTH SERVICES.
WHEREAS, Alabama SJR 72 from the Sunset Committee will be presented to the Alabama Senate on the 10th Legislative day; and
WHEREAS, Act No. 512, Regular Session 1976, provides for definite “termination dates” for all state agencies as defined in said Act, and including the Department and Board of Youth Services; and
WHEREAS, October 1,1978, is the termination date designated for “any state agency” existing on the date of the passage of this Act (512) and not specifically listed under Section 3 of Act 512; and
WHEREAS, the Department and Board of Youth Services is not specifically listed for termination in Act 512 and is omitted from said Act; and
WHEREAS, a controversy has arisen as to whether or not the Department and Board of Youth Services can be considered for termination during the current session of the legislature.
NOW THEREFORE BE IT RESOLVED BY THE SENATE OF ALABAMA, That the following question be submitted under Title 13, Section 34, Code of Alabama to the Supreme Court of Alabama for an advisory opinion:
1. “Can the resolution, viz., SJR 72, terminating the Department and Board of Youth Services be considered and voted upon during the 1977 Regular Session of the Legislature?”
RESOLVED FURTHER, That the Secretary of the Senate transmit forthwith upon the passage of this resolution nine copies of the resolution along with nine copies of Act 512 and SJR 72 to the Supreme Court.
ANSWER TO QUESTION DECLINED.
To the Members of the Senate
State Capitol
Montgomery, Alabama 36130
*918Gentlemen:
We are in receipt of Senate Resolution No. 271 by Senator Owens dated March 3, 1977, which requests our opinion as to the following question:
“ ‘Can the resolution, viz., SJR 72, terminating the Department and Board of Youth Services be considered and voted upon during the 1977 Regular Session of the Legislature?’ ”
Because Title 13, § 34, Alabama Code, limits our authority to render advisory opinions to matters involving important constitutional questions, and further, because we cannot answer questions relating to legislation already in effect, all as set out in the response to Senate Resolution No. 257, submitted this date, we must respectfully decline to answer the question presented to us.
Respectfully submitted,
C. C. TORBERT, Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
Justices